Citation Nr: 0637935	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently rated as 10 percent 
disabling.

2. Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied an increased rating 
(in excess of 10 percent) for the veteran's service-connected 
chondromalacia patella of the right knee, and denied an 
increased rating (in excess of 10 percent) for the veteran's 
service-connected chondromalacia patella of the left knee. 

In a July 2003 decision, the Board remanded these issues for 
further development.

In January 2003, the veteran attended a hearing before the 
undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
tenderness to palpation and is productive of moderate 
impairment.

2.  The veteran's right knee disability is manifested by 
tenderness to palpation and is productive of moderate 
impairment.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for chondromalacia 
of the right knee have been met.  38 U.S.C.A. § 1155 (West 
2002); § 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a 20 percent rating for chondromalacia 
of the left knee have been met.  38 U.S.C.A. § 1155 (West 
2002); § 4.71a, Diagnostic Code 5257 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Per the July 2003 remand instructions, in a letter dated 
April 2004, the RO informed the veteran of the medical and 
other evidence needed to substantiate her claims for an 
increased rating, what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also informed the veteran 
that she was to inform VA if there was any other evidence or 
information that she thought would support her claim.  This 
notice served to tell her to submit relevant records in her 
possession.  

The April 2004 letter also provided the veteran with notice 
as to what evidence she needed to substantiate her claims for 
an increased evaluation for her service connected 
disabilities prior to their readjudication.  

There was a timing deficiency with the April 2004 letter, 
because it was provided after the initial evaluation of March 
2001.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claims after the notice was provided.  Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, supra.  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of are 
substantiated and further notice is not required.  Id.  As 
just discussed, she has also received notice about the 
evidence needed to establish a rating.  The statement of the 
case issued in July 2002 included the criteria required for a 
higher rating.  The Dingess Court held that once service 
connection is established the claim is substantiated and 
further notice as to downstream issues such as an effective 
date is not required.  

Assuming arguendo that further notice is possibly required 
regarding an effective date, the veteran will have the 
opportunity to disagree with the effective date assigned by 
the RO for the increased rating assigned in this case.  Thus, 
she is not prejudiced by this determination.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claims and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Additionally, the veteran underwent VA examinations in 
January 2001 and April 2004.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).

The right and left knees are currently rated under Diagnostic 
Code 5257, which provides that mild recurrent subluxation or 
lateral instability of a knee warrants a 10 percent 
evaluation.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  



Factual Background

In a December 2000 statement, the veteran claimed that both 
of her service connected knees were getting worse.  She 
stated that her motion was becoming more limited and the pain 
was increasing.

In December 2000, a treatment note from the Tucson, Arizona 
VA Medical Center (VAMC) diagnosed the veteran with knee pain 
as a result of her patella femoral syndrome.  X-ray studies 
of the knees demonstrated normal anatomic alignment without 
evidence of fracture or dislocation.

In January 2001, the veteran underwent a VA examination.  She 
reported that her knees currently bothered her as the front 
of her knees was the painful area.  She attributed weakness 
and fatigability to pain.  

The examiner reported that the veteran's gait was normal and 
that her cruciate and collateral ligaments were stable.  
There was no effusion, and no crepitation was palpated on 
active motion.  The veteran complained of some tenderness to 
palpation of each knee.  Her range of motion for both knees 
was 0 degrees extension and 145 degrees flexion.  The 
diagnosis was anterior pain syndrome of each knee.  The 
functional impairment was rated as mild and there was no loss 
in degrees range of motion.

A May 2001 treatment note from the Orthopedic Clinic at the 
Tucson, Arizona VAMC stated that the veteran complained of 
continued pain in her knees.  Her range of motion and her 
liagmentous examination were normal.  There was exquisite 
pain along the medial and lateral aspects of the patella in 
the mid-portions.  The diagnosis was patellofemoral syndrome 
with patellofemoral pain.  The veteran began physical therapy 
for her knees.

In April 2004, the veteran underwent a comprehensive VA 
examination.  The veteran reported using braces for both of 
her knees as both of her knees bothered her daily.  Her knees 
hurt to use.  She reported that she could not walk more than 
half a block without resting while she was also unable to go 
up stairs or over a high curb.  Her knees gave way daily as 
well.

The examiner noted tenderness to palpation to both knees 
laterally and midpatellar tendon.  Her cruciate and 
collateral ligaments were stable. She had negative internal 
and external torsion of both knees, although she complained 
of slight discomfort.  She had no fatigability, but there was 
slight atrophy of the right calf compared to the left calf.

Her muscle strength testing was gastrocnemius 5/5 
bilaterally; quadriceps 4/5 and she had give way weakness due 
to pain ipsilaterally in the knees.  Her range of motion was 
0 degrees extension for both knees.  Her right knee had 125 
active flexion and 135 degrees passive flexion.  Her left 
knee had 110 degrees active flexion and 120 degrees passive 
flexion.  She complained of pain at the end of flexion for 
both of her knees.

The examiner commented that the veteran's pain was visibly 
manifested on passive flexion of the right and left knees.  
He added that she had between slight and moderate functional 
impairment of each knee, based on her pain plus her motion 
limitations and give way weakness.  The diagnoses were 
chondromalacia of the right knee and left knee strain.

In May 2004, the veteran underwent an MRI of each knee.  
There was Grade II chondromalacia of the medial patella in 
the right knee.  Otherwise it was a normal MRI of her knee.  
It was indicated that her anterior cruciate ligament and 
medial collateral ligaments were intact.  The MRI of the left 
knee was normal.

I.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently rated as 10 percent 
disabling.

Analysis

The veteran is currently service connected at a 10 percent 
disability rating for chondromalacia patellae of the right 
knee under Diagnostic Code 5257.

With regard Diagnostic Code 5257, the veteran has generally 
been found to have no instability on examinations.  She has 
complained of knee giveway but her cruciate and collateral 
ligaments were stable.  It is significant to point out that, 
following the most recent VA examination, the examiner 
concluded that the veteran's symptoms included pain, 
limitation of motion and give way weakness, and that this was 
productive of between slight and moderate impairment.  Under 
the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
examiner's opinion regarding the severity of the veteran's 
right knee disability supports a 20 percent evaluation.  
There is no basis in the record, however, for a finding that 
chondromalacia patella of the right knee is productive of 
severe impairment.  

II.  Entitlement to an increased rating for chondromalacia 
patellae of the left knee, currently rated as 10 percent 
disabling.

The veteran is currently service connected at a 10 percent 
disability rating for chondromalacia patellae of the left 
knee under Diagnostic Code 5257.

With regard Diagnostic Code 5257, the veteran again has 
generally been found to have no instability on examinations.  
She has complained of knee giveway but her cruciate and 
collateral ligaments were stable.  As with the right knee, 
the examiner's opinion following the April 2004 VA 
examination provides a basis on which it many be concluded 
that chondromalacia patella of the left knee is productive of 
moderate impairment.  There are no findings suggestive of 
severe impairment and, accordingly, a 20 percent evaluation, 
but no higher, is warranted for the left knee disability.  

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  VA's General 
Counsel held in VAOPGCPREC 23- 97 that a veteran who has 
arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.  Since there is no objective evidence of 
arthritis, there is no basis on which a separate rating may 
be assigned for limitation of motion of either knee pursuant 
to VAOPGCPREC 23-97.  

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran's bilateral knee disability has not required any 
recent periods of hospitalization.  The veteran is also 
currently a student who is not employed.  However she has not 
demonstrated marked interference with her educational 
endeavors as a result of her disabilities.  The Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

An increased rating for chondromalacia patella of the right 
knee is granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.

An increased rating for left knee chondromalacia patella is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.


____________________________________________
James R. Siegel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


